Citation Nr: 0408979	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-03 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected left shoulder disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected cervical spondylosis, 
claimed as secondary to service-connected left shoulder 
disorder. 

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from numerous rating decisions of the RO in Boston, 
Massachusetts.  The veteran filed a claim for an increased 
rating for service-connected left shoulder disorder in March 
2001.  By rating action of October 2001, the evaluation of 
the service-connected left shoulder disorder was confirmed 
and continued and service connection for cervical 
spondylosis, claimed as secondary to service-connected left 
shoulder disorder was granted and a 10 percent evaluation was 
assigned, effective from March 2001.  

The veteran filed a claim for compensation based on 
unemployability in November 2001.  By rating action of 
December 2001, the evaluation of entitlement to TDIU was 
denied.  The veteran appealed this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action is warranted in this case, even though 
another remand will, regrettably, further delay a decision on 
appeal.

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In the case at hand, the record is void of the relevant law 
and regulations pertaining to the VCAA notification 
provisions as they apply to the veteran's claims of 
entitlement to a disability rating in excess of 30 percent 
for service-connected left shoulder disorder and entitlement 
to an initial disability rating in excess of 10 percent for 
service-connected cervical spondylosis, claimed as secondary 
to service-connected left shoulder disorder.  See 38 C.F.R. 
§ 3.159 (2003).  The record does contain correspondence to 
the veteran, dated April 2001, September 2002 and August 
2003, generally informing him of the VCAA.  

In a statement from C. A. Paguette, M.D., received by the RO 
in August 1993, it indicated that the veteran was in receipt 
of Social Security Disability (SSD) and had been adjudged by 
the Social Security Administration to be incapable of the 
performance of gainful employment.  Whether he has been 
awarded these benefits is unknown.  The RO should contact the 
veteran to determine if he is in receipt of SSD benefits.

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to determine the nature and severity of the veteran's 
service-connected left shoulder disorder as well as to 
determine whether the veteran's service-connected disorders 
prevent him from securing and following a substantially 
gainful occupation.  

With respect to the veteran's claim for entitlement to an 
initial disability rating in excess of 10 percent for 
service-connected cervical spondylosis, claimed as secondary 
to service-connected left shoulder disorder, currently 
evaluated as 10 percent disabling, the Board notes that the 
RO has rated this disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  The rating schedule criteria for 
evaluating musculoskeletal system disorders of the spine were 
changed, effective September 23, 2002, and again on September 
26, 2003.  The veteran was not given notice of the September 
23, 2002, regulation change and he has not been given notice 
of the September 26, 2003, regulation change.  The RO must 
consider the veteran's claim under the new criteria of 38 
C.F.R. § 4.71a, and the RO must be provided an opportunity to 
notify the veteran of the new regulation and consider the 
claim in light of the recent change.  Furthermore, due to the 
change in the regulation, the veteran should be scheduled for 
a current VA orthopedic examination in order to determine the 
nature and severity of his service-connected cervical 
spondylosis. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein as well as 
the pertinent laws and regulations 
pertaining to the VCAA.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA, 
which have treated him for a left 
shoulder disorder or cervical spondylosis 
from January 2002 to the present.  After 
the releases are signed, the RO should 
obtain and associate with the claims 
folder all the veteran's clinical 
records.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain the records, a notation 
to that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure records.

3.  The RO must advise the veteran of the 
changes made under Diagnostic Code 38 
C.F.R. § 4.71a, for evaluating 
musculoskeletal system disorders of the 
spine, which became effective September 
23, 2002 and September 26, 2003. 

4.  The RO is to inquire of the veteran 
whether he is in receipt of Social 
Security Administration disability 
benefits.  If the response is in the 
affirmative, the RO should obtain from 
the Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

5.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extent of disability of his service-
connected left shoulder disorder and 
service-connected cervical spondylosis.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  In addition, 
prior to the examination, the examiner 
must be provided with a copy of the old 
and revised criteria of 38 C.F.R. § 
4.71a.  

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
clinical findings and reasons upon which 
the opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.

I. The examiner should note any 
limitation of motion in the left shoulder 
or cervical spine, and indicate what is 
considered normal range of motion.

II. The examiner should determine whether 
the left shoulder or cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination which is 
attributable to the service-connected 
disability.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
range of motion or favorable, 
intermediate or unfavorable ankylosis.

III. The examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left 
shoulder or cervical spine is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

IV. The examiner should indicate whether 
the veteran's left shoulder or cervical 
spine disability prevents him from 
securing and following a substantially 
gainful occupation.

V.  The examiner should note all the 
veteran's non service-connected 
disabilities, and indicate whether his 
non service-connected disabilities 
prevent him from securing and following a 
substantially gainful employment.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  Thereafter, the RO should 
readjudicate the issue on appeal.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




